MEMORANDUM **
Royce Birdsbill, Sr. appeals from his jury conviction and 60-month sentence for being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 *743(1967), Birdsbill’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. The Government did not file an answering brief.
Our independent review of the briefs and the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, all other pending motions are denied, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.